Citation Nr: 1549574	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  15-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right hip disorder to include as secondary to service-connected residuals of toe fractures of the right foot.

3.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected residuals of toe fractures of the right foot.

4.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected residuals of toe fractures of the right foot.

5.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected residuals of toe fractures of the right foot.

6.  Entitlement to service connection for a thoracolumbar spine disorder to include as secondary to service-connected residuals of toe fractures of the right foot.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2015 sitting in Washington, DC; a transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his in-service noise exposure. 

2.  The evidence is in equipoise as to whether the Veteran's currently diagnosed degenerative joint disease of the right hip, bilateral knee osteoarthritis, and degenerative disc disease (DDD) of the thoracolumbar spine are related to his service-connected right foot disorder. 

3.  The Veteran has not been shown to have a current left hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for degenerative joint disease of the right hip have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for entitlement to service connection for right knee osteoarthritis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for entitlement to service connection for left knee osteoarthritis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for entitlement to service connection for DDD of the thoracolumbar spine have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist (Left hip disorder)

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In an April 2012 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection for a left hip disorder, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has satisfied its duty to assist the Veteran with his claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his private treatment records.

The RO has been unable to obtain all of the Veteran's service treatment records (STRs).  In a case, as here, where a claimant's STRs are unavailable through no fault of his, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have medical evidence of a chronic disability to support his claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, supra.  In other words, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Attempts were made to obtain the Veteran's complete service treatment records as well as his service personnel records.  Over the years the RO has attempted to obtain his complete service treatment records.  The National Personnel Records Center (NPRC) advised the Veteran that his service records may have been destroyed in a 1973 fire that destroyed a major portion of Army and Air Force records.  A May 2012 Request for Information under PIES (Personal Information Exchange System) returned no records.  The responses in May 2013 and July 2013 indicated that there was no service treatment records found due to fire-related causes.  The RO was also unsuccessful in obtaining records from the Military Records and Research Branch in January 2013.  The Veteran submitted partial STRs in May 2013.  

As further, concerning the duty to assist the Veteran with his claim the RO provided a VA compensation examination of his left hip in July 2013.  The Board therefore finds that no further assistance with this claim is required.

The Veteran testified at a hearing before the undersigned in October 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Moreover, undersigned explained to the Veteran that in order to prove his claim, he had to provide evidence of a current diagnosis or disability and questioned him about where he had been treated post service in an effort to identify any potentially relevant records that had not been obtained.  Given this, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

Service Connection - General

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).  Significantly, in this case, no chronic disease was identified during service. 

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See 38 C.F.R. § 3.310 (2015);Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Tinnitus

Reviewing the available STRs, there was no reported tinnitus on the July 1955 Reserve discharge examination report that the Veteran provided.

Private medical records from Clarkson Clinic dated in February 1984, show that the Veteran reported roaring in his ears.  The reported diagnostic impression is illegible.  

A VA audiology examination was conducted in July 2013.  The VA audiologist did not have a chance to review the Veteran's claims file prior to this examination.  In reporting his history the Veteran stated that he experienced the constant sound of crickets.  However, he was unable to recall any specific time or the circumstances of the onset, but reported that he experienced tinnitus for 40 to 50 years.  The VA examiner concluded that the Veteran's tinnitus was less likely than not related to military service.  In providing the rationale the audiologist stated that the Veteran's reported history of tinnitus did not indicate any close association between his period of military service and the onset of tinnitus.  

The record contains an October 2013 opinion from a hearing instrument specialist that the Veteran's hearing loss was related to his military service.  He explained that the time the Veteran spent around engine probably started the damage to his hearing.  

A VA audiology examination was conducted in April 2014.  The Veteran reported that he had ringing in his ear for as long as he could remember.  His daughter reported that she could remember her father talking of ringing in his ears, growing up on the farm, but he never associated it with military service.  The examiner did not comment on tinnitus but found that the Veteran's hearing loss was likely related to military service considering his occupation as an aircraft mechanic.

The audiologist that conducted the April 2014 examination provided a January 2015 addendum.  The audiologist reviewed the Veteran's records and again found that the tinnitus was unrelated to military service.  In providing rationale, the examiner found it important that the Veteran was unable to recall any time specific as to the onset of tinnitus.  He also found the Veteran's daughter statement regarding her father's talking of tinnitus while growing up as another reason for finding the Veteran's tinnitus unrelated to military service.  In January 2015, the VA audiologist reiterated his conclusion and rationale regarding the Veteran's tinnitus.  

In regard to element (1), current disability, the post-service VA examinations indicate diagnoses of tinnitus.  In regard to element (2), in-service incurrence, the Veteran contends he has current tinnitus due to loud noise exposure during service as an aircraft mechanic.  He is capable of describing and reporting his noise exposure in service.  Further, noise exposure is deemed consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

In regard to element (3), causal relationship, the record contains a VA medical opinion which is against the claim.  The VA examiners in providing their rationale, found it important that the Veteran was unable to specifically pinpoint the date of onset of his tinnitus.  However, at his hearing the Veteran indicated that when he stated that his tinnitus began 40 to 50 years previously at VA examinations, he was referring to service onset (coincident with the onset of hearing loss which is service connected).  Moreover, the Veteran's daughter has indicated that she could remember her father complaining of "ringing in his ears."  In this case, the Board finds that the evidence regarding onset is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

Right Hip, Left Hip, Bilateral Knee, and Thoracolumbar Spine Disabilities

Reviewing the available STRs, the July 1955 discharge examination, shows that the Veteran's musculoskeletal system was considered normal.  The report noted the Veteran fractured 2nd through-5th metacarpals when a fire extinguisher fell on the foot.  There was noted limitation of motion of the left 2nd through 5th metatarsals.  

The record contains records from Twin Lakes Family Practice at Clarkson Clinic that date from 1971 to 2014.  In January 1975, the Veteran reported he was having trouble with his back.  He stated that he had arthritis all of his life.  In August 1975, the Veteran reported problems with his knees.  In January 1979, he reported that he hurt his back and neck falling on ice.  In reporting his medical history, he stated that the toes on his right foot were cut off during service.  X-ray revealed hypertrophic osteoarthritis (due to service).  In November 1981 and April 1983, the Veteran reported pain in his legs and feet.  The diagnosis was arthritis.  

VA General Medical and Hip/Thigh examinations were conducted in July 2013.  The Veteran reported that he had pain involving the right hip, back, feet, legs, and knees.  In regard to his feet, he reported that he initially injured his right foot during military service.  He stated that a fire extinguisher fell on his right foot cutting off his smaller toes.  He stated that his toes were surgically reattached.  He related that he only had right hip pain and did not have any problems with his left hip.  X-ray revealed degenerative joint disease (DJD) of the thoracolumbar spine; mild DJD of the right hip; and bony remodeling of the midshaft of the 3rd, 4th, and 5th toes of the right foot.  Clinical examination of the left hip was normal.  

In July 2013, service connection was granted for the residuals of toe fractures to the right foot.

The Veteran submitted a statement from Dr. V.F. Duvall dated in October 2013 (and a copy dated in December 2013).  This physician noted that that the Veteran had been his patient since 1971 and had been treated over the years for back, neck, legs, and feet problems.  The doctor stated that he noted over the years that the Veteran's four smaller toes were severed and reattached during military service.  He found that it was more likely than not that that the military injury resulted in greater functional limitations and pain in his feet than would have occurred during the normal aging process.  The examiner further noted that the Veteran stated that he had balance problems since the right foot injury because his toes did not touch the floor in a normal fashion.  He walked with a limp and used a cane for assistance for years.  The examiner further stated that the Veteran's osteoarthritis, spinal conditions, and bone spurs may have progressed at a faster rate due to a change in gait and overcompensation.  

In April 2014, a private magnetic resonance imaging (MRI) of the lumbar spine was conducted.  A private physician, Dr. Jackson, commented that the MRI showed DDD of the thoracolumbar spine.  The physician stated that he did not feel that the Veteran's limp caused DDD but more than likely exacerbated the DDD.   

The Veteran submitted an April 10, 2014 private report from Center for Orthopedics and Sports Medicine.  He sought treatment for bilateral knee pain.  X-rays of the knees and pelvis revealed arthritic changes of both knees with valgus deformity three compartment disease.  Ted Rogers, M.D. commented: "Assessment is osteoarthritis of the bilateral knees.  Patient does walk with an antalgic gait. . . It is possible that he did walk with an antalgic gait which would exacerbate his osteophytic change about his hips knees and this created cause him some increased difficulties."  

On the May 2014 VA orthopedic examination, the Veteran reported his medical history.  He stated that after service he was unable to return to his former job in construction.  He could no longer perform farm work effectively.  Because of this he had to work in a tire shop where he had to constantly shift his weight to compensate for his right foot disability.  He also explained that the reason he did not seek medical treatment until 1971 was due to the fact that he did not like going to doctors.  

A VA physician assistant reviewed the Veteran's records and provided an opinion in February 2015.  The physician assistant found that the Veteran's knee, hip, and back disabilities were unrelated to the Veteran's military service including his service connected right foot disability.  The examiner stated: 

There is lack of documentation after his separation of 1954 of a chronic antalgic gait, or walking with a limp.  It was noted in 2013 by a private physician that he had walked with a cane and had a limp "for years", and private orthopedic note document he had antalgic gait in 2014.  Medical records available for review from the 1970's, 1980's do not document chronic limp, or antalgic gait.  Radiology reports of his knees diagnosed severe arthritis of both knees.  [The orthopedist] noted arthritis of both hips. [The] most recent foot X-ray at this VAMC also noted arthritis of both feet.  It seems if he had a joint condition due to his right foot condition with reported overcompensation and increased weight bearing on his left side this would manifest as increased degenerative changes on the X-ray reports of his left sided joints, e.g. knee and hip, and this distinction is not present.  Given all of this, it is less likely than not that his current bilateral knee, hip, and back conditions are related to his [service connected] right foot condition, and are instead more likely due to his age of 83 years and previous occupational and farm work history. 

In considering the claim for service connection a left hip disability, as noted the available STRs does not show evidence of a left hip disability.  

Further, the Veterans Benefits Management System (VBMS) e-folders contain medical records that date back to 1971 and there is no evidence of treatment for a diagnosed left hip disability.  As noted above, the Veteran specifically denied any left hip problems at the VA examination conducted in July 2013.  In short, there is no competent and credible medical evidence of record showing the presence of a current left hip disorder.  

In so deciding, the Board is cognizant of the April 10, 2014 report from Dr. Rogers stating that it was possible that the Veteran's antalgic gait exacerbates his "osteophytic change about his hips knees" (a notation of which was also recorded in the February 2015 VA examiner's report).   However, the word "hip" appears to have been included in error.  At the time of the April 2014 examination, the Veteran complained only of knee pain and Dr. Rogers' assessment included only osteoarthritis of the bilateral knees.  Examination revealed free range of motion of the hips.  X-rays were taken of the pelvis and spine, but there was no diagnosis of left hip arthritis.  To the contrary, the x-rays of the spine showed that the hip joints were well preserved.  Thus, even if the word "hip" was not included in error, the Board finds that the statement that the Veteran had osteophytic changes about the hips lacks probative value because it is refuted by the normal clinical examination of the hips and x-rays taken at that time.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, there is no competent and credible evidence of record showing that the Veteran has a current left hip disorder.  He denied any problems with his left hip on VA examination in July 2013 and clinical examination of the left hip was entirely normal at that time, to include range of motion, strength, etc.  As noted above, the April 10, 2014 report from Dr. Rogers lacks probative value concerning the presence of any left hip disorder.  And to the extent that the Veteran has complained of left hip pain, he is competent to do so.  However, his statements are not competent to establish the presence of any underlying left hip disorder, as this is a medical determination that is too complex for him to make.  The Veteran's statements are also outweighed by the medical findings of record, which showed a normal left hip.  Pain alone, in the absence of an underlying diagnosis, does not amount to a current disability for which service connection may be granted.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a service connection for a left hip disorder is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
As noted above, there are opposing opinions of record as to whether the degenerative disease affecting the Veteran's right hip, knees and thoracolumbar spine are secondary to his service-connected right foot disability.

The medical opinions of record are considered competent.  However, the opinions are not adequate to make a determination in this case.  For instance, the private opinions, for the most part, lacked well-reasoned rationale; whereas the VA examiners failed to directly address the issue of aggravation.  However, in light of the medical evidence establishing the required relationship or correlation between the Veteran's right hip, bilateral knee and thoracolumbar spine disabilities and his service-connected right foot disability, the Board finds that 38 C.F.R. § 3.102 warrants application.  When reasonable doubt arises, this doubt will be resolved in the Veteran's favor.   His claims therefore must be granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a left hip disorder is denied.

Service connection for degenerative joint disease of the right hip is granted.

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for degenerative disc disease of the thoracolumbar spine is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


